Name: 2008/497/EC, Euratom: Decision of the European Parliament of 24 April 2007 on the discharge for implementation of the European Union general budget for the financial year 2005, Section I - European Parliament
 Type: Decision
 Subject Matter: budget;  EU finance;  EU institutions and European civil service
 Date Published: 2008-07-15

 15.7.2008 EN Official Journal of the European Union L 187/1 DECISION OF THE EUROPEAN PARLIAMENT of 24 April 2007 on the discharge for implementation of the European Union general budget for the financial year 2005, Section I  European Parliament (2008/497/EC, Euratom) THE EUROPEAN PARLIAMENT, having regard to the European Union general budget for the financial year 2005 (1), having regard to the final annual accounts of the European Communities for the financial year 2005  Volume I (SEC(2006) 0915  C6-0465/2006) (2), having regard to the Report on budgetary and financial management for the financial year 2005, Section I  European Parliament (3), having regard to the Internal Auditor's annual report for 2005, having regard to the Annual Report of the Court of Auditors on the implementation of the budget for the financial year 2005, together with the institutions' replies (4), having regard to the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (5), having regard to Articles 272(10) and 275 of the EC Treaty and Article 179a of the Euratom Treaty, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (6), and in particular Articles 145, 146 and 147 thereof, having regard to Article 13 of the Internal Rules for the implementation of the European Parliament's budget (7), having regard to Article 147(1) of the Financial Regulation, which requires each Community institution to take all appropriate steps to act on the observations accompanying the European Parliament's discharge decision, having regard to Rules 71 and 74(3) of and Annex V to its Rules of Procedure, having regard to the report of the Committee on Budgetary Control (A6-0094/2007), A. whereas the Court of Auditors' audit did not reveal any material errors (paragraph 10.4), B. whereas the Court of Auditors pointed to persistent weaknesses in supervisory and control systems (paragraphs 10.5-10.10), C. whereas the Parliament in its replies outlined the measures taken to overcome the weaknesses observed by the Court of Auditors, D. whereas Parliament's Rules of Procedure were amended on 23 October 2002 to provide that discharge is to be given to the President rather than to the Secretary-General, 1. Grants its President discharge for implementation of the European Parliament budget for the financial year 2005; 2. Sets out its observations in the Resolution below; 3. Instructs its President to forward this Decision and the Resolution that forms an integral part of it to the Council, the Commission, the Court of Justice, the Court of Auditors, the European Ombudsman and the European Data Protection Supervisor and to arrange for their publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Harald RÃMER (1) OJ L 60, 8.3.2005. (2) OJ C 264, 31.10.2006, p. 1. (3) DV/614096EN.doc. (4) OJ C 263, 31.10.2006, p. 1. (5) OJ C 263, 31.10.2006, p. 10. (6) OJ L 248, 16.9.2002, p. 1. Regulation as amended by Regulation (EC, Euratom) No 1995/2006 (OJ L 390, 30.12.2006, p. 1). (7) PE 349.540/Bur/ann/def.